Case 3:21-cv-00129-RLY-MPB Document 16 Filed 08/26/21 Page 1 of 1 PageID #: 381




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               EVANSVILLE DIVISION

CONSOLIDATED GRAIN AND BARGE                    )
CO.,                                            )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )     No. 3:21-cv-00129-RLY-MPB
                                                )
PORTS OF INDIANA,                               )
a/k/a INDIANA PORT COMMISSION,                  )
                                                )
                           Defendant.           )


                                   SCHEDULING ORDER

        The court SETS this matter for a telephonic conference on AUGUST 30, 2021

 at 10:00 a.m. before the Honorable Richard L. Young, Judge. The information

 needed to participate in this telephonic conference will be provided by a separate

 notification.

 SO ORDERED this 26th day of August 2021.




 Distributed Electronically to Registered Counsel of Record
